DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a fiber optical array comprising, among other things, wherein the spaced-apart channels define open top ends for receiving the optical fibers therein such that the straight parallel portions of the channels defined at the first end of the substrate are sized to frictionally receive and secure the buffer tube portions of the optical fibers without an additional structure covering top sides of the optical fibers, and wherein the plurality of optical fibers 2U.S. Patent Application Serial No. 15/822,612 are positioned within the spaced-apart channels such that a majority of each optical fiber is uncovered along a length thereof as the optical fibers extend from the first end to the second end of the one-piece substrate. 
The closest relevant prior art of record, Hanzawa et al. (U.S. Patent # 5,231,685), teaches a covering structure (2) which aids in securing the buffer tube (21) within the channels (23) and wherein the covering structure (2) covers all of the length of each optical fiber except the portions within ferrule (5) as seen in fig. 4.
‘685 therefore does not teach or suggest the abovementioned claim limitations. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Further references considered but not relied upon are Bloodworth, Jr. et al. (U.S. Patent # 4,305,642) and Jennings et al. (U.S. Patent # 5,402,512). Both of these references fail to teach or suggest, among other things, a majority of each optical fiber is uncovered along a length thereof, as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/Primary Examiner, Art Unit 2874